

117 HR 1411 IH: PPP Flexibility for Farmers and Ranchers Act
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1411IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Mr. Hagedorn (for himself, Mr. Luetkemeyer, Mr. Thompson of Pennsylvania, Mr. Cuellar, Mr. Newhouse, Mr. Austin Scott of Georgia, Mr. Crawford, Mr. LaMalfa, Mr. Stauber, Mr. Arrington, Mr. Meuser, Mr. Bacon, Ms. Stefanik, Mr. Higgins of Louisiana, Mr. Baird, Mr. Moolenaar, Mr. Fitzpatrick, Mr. Rogers of Alabama, Mr. Kelly of Mississippi, Mr. Kustoff, Mr. Upton, Mr. Turner, Ms. Tenney, Mr. Mann, Mr. Issa, Mr. Smith of Missouri, Mr. Balderson, Mr. Allen, Mrs. Fischbach, Mr. Sessions, Mr. Carter of Texas, Mr. Pfluger, Mr. Timmons, Mrs. Kim of California, Mr. Cline, Mrs. McClain, Mr. Murphy of North Carolina, Mr. Rouzer, Mr. Valadao, Mr. Rose, Mr. Jackson, Mr. Kelly of Pennsylvania, Mr. Feenstra, Mr. Emmer, Mr. Rosendale, Mr. Hern, Mr. Babin, Mr. Gibbs, Ms. Van Duyne, Mr. Stewart, Mr. Joyce of Pennsylvania, Mr. Keller, Mr. Donalds, Mr. Williams of Texas, and Mr. Bentz) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to allow certain ranchers and farmers categorized as partnerships to use an alternative calculation for a maximum loan amount under the paycheck protection program, and for other purposes.
1.Short titleThis Act may be cited as the PPP Flexibility for Farmers and Ranchers Act. 2.Partnership paycheck protection program loan calculation as farmer or rancher (a)In generalSection 7(a)(36)(V)(i)(I) of the Small Business Act (as amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260)) is amended by inserting is a partnership, after independent contractor,. 
(b)Effective date; Applicability 
(1)In generalExcept as provided in paragraph (2), the amendments made by subsection (a) shall be effective as if included in the CARES Act (Public Law 116–136; 134 Stat. 281) and shall apply to any loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) before, on, or after the date of enactment of this Act, including forgiveness of such a loan. (2)Exclusion of loans already forgivenThe amendments made by subsection (a) shall not apply to a loan made pursuant to section 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) for which the borrower received forgiveness before the date of enactment of this Act under section 1106 of the CARES. 
